Title: To Benjamin Franklin from Mounier & Denis, 17 December 1778
From: Mounier & Denis
To: Franklin, Benjamin


Monsieur!
Middelbourg Ce 17 Decembre 1778.
Nous avons pris la liberté de vous ecrire une Lettre au 19 novb. pour vous prier de vouloir bien avoir la bonté, de vous Interesser en faveur de notre navire Neerlants Welvaart Me. [Maitre] C: T: Wessling, afin quil fut donné libre, (sont fret paÿe, si les americains devoient confisquer sa cargaison) et que l’on nous dedomagoit en quelque facon, du retard occasionné par cette prise.
Le Beau Pere (Monsr: S de Monchy, de Rott.) du premier Sousigné, vous a ecrit a ce Sujet aussi, quélque jours passé, pour solliçiter votre protection. Nous vennons de recevoir dans le moment; la nouvelle que ce navire a été donné libre, et son fret payé, comme le capne. nous ecrit de l’Ile de Rée, ou il a relaché; de Sorte que nous vous Sommes obligé pour les peines que vous pourriez vous avoir donne au Sujet de ce navire, uniquement nous vous Soliçitons de vouloir vous Interesser pour les marchandises qui ont été chargé dans son navire, on vous aura ecrit surrement de la Hollande a ce Sujet, Si vous pouviez faire [torn: en sorte qu’on?] nous paÿa quélque choses pour le retard, que le dit [torn: several letters missing]s vous aurions bien des obligations.
Nous avons Cru etre de notre devoir, de vous Informer, du Sort de notre navire. Excuses la liberté que nous avons pris, nous vous offrons nos Services, et ce qui depend de nous, et avons l’honneur d’etre avec la Consideration la plus destinguée Monsieur! Vos très humbles Serviteurs
Mounier & Denis
A Monsieur Benjamin francklin a Paris.
 
Addressed: Monsieur / Monsr. Benjamin Francklin / Deputé des Etats unis de / Nordamerique / actuellemt. / a / Paris.
Endorsed: answer’d
Notation: Mouniere et Denis Middelbourg 17. Xbre. 1778.
